Exhibit 10.11




RING ENERGY, INC.




COMPENSATION COMMITTEE CHARTER

(As Adopted January 23, 2013)




A.

Purpose.  The Compensation Committee (the “Committee”) of the Board of Directors
of Ring Energy, Inc., a Nevada corporation, (the “Company”) reviews the
Company’s compensation practices and policies, annually reviews and approves
(subject to ratification by the independent directors of the Board) the
compensation for the CEO, annually reviews and approves the compensation for the
other senior executives, evaluates CEO performance, annually reviews and, if
required, discusses with management of the Company the Compensation Discussion
and Analysis prepared in accordance with the SEC’s disclosure rules for
executive compensation, and, if required, furnishes a report for inclusion in
the Company’s proxy statement.




B.

Membership.  The Committee’s membership is determined by the Board and consists
of at least two directors.  All members of the Committee shall meet the
independence requirements of the listing standards of the NYSE MKT LLC (or such
other exchange on which the securities of the Company are listed) and qualify as
a “Non-Employee Director” for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended.  Notwithstanding the forgoing, until the
securities of the Company are listed on a national exchange, the Board may waive
any of the foregoing requirements.




C.

Roles and Responsibilities.  The responsibilities of the Committee include:




1.

Compensation Practices and Policies




a.

Review compensation practices and policies of the Company to ensure that they
provide appropriate motivation for corporate performance and increased
shareholder value.




b.

Oversee the administration of the Company’s stock and incentive compensation
programs, and determine the employees who receive awards and the size of those
awards under the Company’s long-term incentive compensation plans.




c.

Make recommendations to the Board of Directors regarding the adoption, amendment
or termination of equity compensation programs that require shareholder
approval.




d.

Approve the adoption, amendment and termination of incentive compensation and
deferred compensation programs for employees of the Company.




e.

Oversee the administration of the Company’s deferred compensation plans and
programs for its executives and nonemployee directors, and either approve or
recommend for the approval of the Board of Directors amendments to such plans
and programs.




f.

Review and make recommendations to the Board of Directors concerning the design
of the pension and other postretirement benefit plans that have a material
financial impact upon the Company.




g.

Periodically review human resource issues relating to the Company’s policies and
practices with respect to workforce diversity and equal employment
opportunities.




h.

Annually review a risk assessment of the Company’s compensation policies and
practices for its employees.





--------------------------------------------------------------------------------




2.

Executive Compensation




a.

Maintain and update a group of peer companies with whom the Committee compares
the Company’s executive compensation and compensation practices, and
periodically survey the executive compensation levels and practices of the
companies in this group of peer companies and other similarly situated
companies.




b.

Annually review and approve, for the senior executives of the Company (other
than the CEO), (i) the annual base salary, (ii) annual incentive compensation,
and (iii) awards under the Company’s long-term incentive compensation plans.




c.

Approve for the senior executives of the Company (other than the CEO) employment
agreements, severance arrangements, change-in-control arrangements and any
special or supplemental benefits.




d.

Establish and certify the satisfaction of performance goals for
performance–based short-term and long-term incentive compensation, including as
required under Section 162(m) of the Internal Revenue Code.




e.

Review shareholder proposals relating to executive compensation matters and
recommend to the Board the Company’s response to such proposals.




f.

Annually review compliance with Company guidelines covering ownership of Company
stock by executives.




3.

CEO Compensation




a.

Review and approve annual corporate goals and objectives for the CEO.




b.

The Chair of the Committee (the “Chair”) leads the discussion of the CEO’s
performance against such goals and objectives with the independent directors and
communicates the Board’s evaluation to the CEO.




c.

Annually review and approve (based on this evaluation), subject to ratification
by the independent directors of the Board, (i) the CEO’s annual base salary,
(ii) the CEO’s annual incentive compensation, and (iii) awards to the CEO under
the Company’s long-term incentive compensation plans. In determining the
long-term incentive component of CEO compensation, the Committee will consider
the Company’s performance, the value of similar incentive awards to CEOs at
other similarly situated companies, and the awards given to the CEO in past
years.




d.

Approve the CEO employment agreements, severance arrangements, change-in-control
arrangements and any special or supplemental benefits.





2




--------------------------------------------------------------------------------




4.

Meetings, Reports, Charter Review, Performance Evaluation and Outside Advisors




a.

Hold regular meetings of the Committee, reporting significant matters arising
from such meetings to the Board.  Meetings shall be called by the Chair or by a
majority of the members of the Committee.  Notice of each meeting shall be
furnished to each member by the Chair (which task may be delegated by the Chair
to the secretary of the Committee, if any) not less than one business day prior
to the scheduled meeting, provided that attendance at the meeting shall
constitute waiver of notice unless otherwise designated by the member.  Notice
may be given in the same manner as provided for meetings of the Board.  Unless
otherwise provided in the Company’s Bylaws, a majority of the members shall
constitute a quorum and a majority of the members present shall decide any
matter brought before the Committee.  The Chair may appoint a secretary to
record and maintain minutes of any meeting of the Committee.




b.

If required, review and discuss with management of the Company the Compensation
Discussion and Analysis prepared in accordance with the disclosure rules for
executive compensation of the Securities and Exchange Commission, and, if
required, furnish a report for inclusion in the Company’s annual proxy
statement.




c.

If required, review and discuss with management of the Company disclosures
regarding advisory votes on executive compensation and the frequency of such
votes, which are prepared for inclusion in the Company’s annual proxy statement.




d.

Review and reassess the adequacy of this Charter at least annually and submit
any changes to the Board for approval.




e.

Conduct an annual performance evaluation of the Committee.




f.

The Committee shall have the authority to retain such compensation consultants,
outside counsel and other advisors as the Committee may deem appropriate in its
sole discretion.  The Committee shall have sole authority to approve related
fees and retention terms.





3


